Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000856
                                                         05-JAN-2017
                                                         03:15 PM



                          SCPW-16-0000856
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________
       SPD II MAKAIWA RESORT DEVELOPMENT, LLC, a New York
             limited liability company, Petitioner,
                                 vs.
       SUZANNE CASE, Chairperson of the Department of Land
       and Natural Resources, State of Hawai#i, Respondent.
________________________________________________________________
                         ORIGINAL PROCEEDING
                       (DLNR FILE NO. KA-407)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner SPD II Makaiwa Resort

Development, LLC’s petition for writ of mandamus, filed on

December 9, 2016, the documents attached thereto and submitted in

support thereof, and the record, it appears that petitioner fails

to demonstrate that it has a clear and indisputable right to the

requested relief and may raise its concerns in the pending matter

before the Department of Land and Natural Resources or in any

subsequent appeal, as appropriate.     Petitioner, therefore, is not

entitled to the requested writ of mandamus.     See Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the
petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action); Barnett v. Broderick, 84

Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996) (a writ of mandamus

is available to compel an official to perform a duty allegedly

owed to an individual only if the individual’s claim is clear and

certain, the official’s duty is ministerial and so plainly

prescribed as to be free from doubt, and no other remedy is

available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 5, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2